DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: “a vane stop surface” should read “the vane stop surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a back pressure pocket”. It is indefinite if the same back pressure pocket from claim 1 is being referred to, or if a new back pressure pocket is being introduced. For examination purposes, it is interpreted as the former. Additionally, claim 11 recites “the rotor” for which there is insufficient antecedent basis. For examination purposes, this is read as “the roller”. Examiner suggests deleting the first wherein clause of claim 11, as it appears to be a substantial repeat of limitations that are already present in claim 1.
Claim 14 recites “the radial bearing surface”. It is indefinite if this refers to the radial bearing surface of the bearing protrusion portion (claim 11) or the radial bearing surface of one of the main bearing or the sub bearing (claim 13). In light of the specification (see Fig. 5), it is interpreted as the former.
Claims 12-14 are also rejected by virtue of dependency.
Claim 20, similar to claim 14, also recites “the radial bearing surface”. It is indefinite if this refers to the radial bearing surface of the bearing protrusion portion (claim 18) or the radial bearing surface of one of the main bearing or the sub bearing (claim 19). In light of the specification (see Fig. 5), it is interpreted as the former.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. US 2015/0132168 in view of Whitaker US 716,503.
Regarding claim 1, Tsuda discloses:
A vane rotary compressor, comprising: 
a cylinder 40; 
a main bearing 20 and a sub bearing 30 coupled to the cylinder 40 to form a compression space 42 together with the cylinder, wherein at least one of the main bearing 20 and the sub bearing 30 includes a back pressure pocket 21, 22, 31, 32 formed on a surface facing the cylinder; 
a rotation shaft 51 radially supported by the main bearing 20 and the sub bearing 30; 
a roller 50 coupled to the rotation shaft 51 and rotatably supported within the cylinder 40 between the main bearing 20 and the sub bearing 30, the roller 50 being configured such that an outer circumferential surface 52 of one side of the roller 50 is positioned in close proximity with an inner circumferential surface 41 of the cylinder 40 at a contact point 48, the roller 50 including a plurality of vane slots 59 formed along a circumferential direction of the roller, with each of the vane slots 59 including one end opened toward the outer circumferential surface 52 of the roller, and a back pressure chamber (inner end) formed at the opposite end of the vane slot 59 and in fluid communication with the back pressure pocket 21, 22, 31, 32 during at least a portion of a full rotation of the roller; 
a plurality of vanes 58 slidably supported in the vane slots 59 of the roller 50, and protruding in a direction toward the inner circumferential surface 41 of the cylinder 40 with the plurality of vanes 58 dividing the compression space 42 into a plurality of compression chambers 43, wherein the compression space 42 is provided with an inlet port 23 and an outlet port 45 formed at both sides of the contact point 48.

Tsuda is silent regarding:
an elastic member supported within the back pressure chamber of each of the vane slots and configured to support a rear surface of the respective vane slidably supported in the vane slot when the vane moves into the back pressure chamber of the vane slot, 
wherein the elastic member is a leaf spring, and a fixing groove is formed in a slit shape on an inner circumferential surface of the back pressure chamber of each of the vane slots, and 
wherein a circumferential end of the elastic member is inserted into the fixing groove of the back pressure chamber.
Whitaker teaches (see Fig. 1):
an elastic member 17 supported within chamber 15 (maps to the back pressure chamber) of each of the vane slots 18 and configured to support a rear surface of the respective vane 19 slidably supported in the vane slot 18 when the vane moves into the chamber of the vane slot, 
wherein the elastic member 17 is a leaf spring, and a fixing groove 16 is formed in a slit shape on an inner circumferential surface of the chamber 15 of each of the vane slots 18, and 
wherein a circumferential end of the elastic member 17 is inserted into the fixing groove 16 of the chamber 15.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Tsuda with that of Whitaker to provide a spring force in addition to the back pressure for pressing the vanes against the cylinder to prevent leakage between the plurality of compression chambers for the advantages of supplementing the back pressure whenever it is insufficient, such as during startup, and preventing the vane from striking the back pressure chamber wall and producing undesirable noise and wear.

Regarding claims 2 and 3, the combination of Tsuda and Whitaker teaches:
wherein the fixing groove 16 is formed at each of both circumferential sides of the back pressure chamber 15 facing each other, and wherein both ends of the elastic member 17 in the circumferential direction are inserted into the fixing groove 16, respectively (Whitaker Fig. 1).
wherein the fixing groove 16 is inclined in opposite directions toward the rear surface of the vane 19, and wherein a central portion of the elastic member 17 protrudes toward the rear surface of the vane 19 (Whitaker Fig. 1).

Regarding claims 6 and 7, the combination of Tsuda and Whitaker teaches:
wherein the back pressure chamber has a maximum width greater than or equal to a width of the vane slot (see Tsuda Fig. 2, Whitaker Fig. 1).
wherein the inner surface of the back pressure chamber has a curved shape and the rear surface of the vane has a right-angled corner (see Tsuda Fig. 2, Whitaker Fig. 1).

Regarding claims 9 and 10, the combination of Tsuda and Whitaker teaches:

    PNG
    media_image1.png
    152
    564
    media_image1.png
    Greyscale

wherein a vane 58 of the plurality of vanes located between the inlet port 23 and the outlet port 45 during a rotation of the roller 50 is configured such that a front gap between a front surface of the vane and an inner circumferential surface of the cylinder is smaller than a rear gap between a rear surface of the vane and an inner surface of the back pressure chamber facing the rear surface of the vane, and greater than a lateral gap between the inner surface of the back pressure chamber and a side surface of the vane, in a state where the rear surface of the vane facing the back pressure chamber is in contact with the inner surface of the back pressure chamber (see annotated Tsuda Fig. 2 above; note the tapered end of the front surface of the vane, which defines a front gap that is smaller than the rear gap and larger than the lateral gaps). 
wherein the front gap is greater than or equal to a predetermined minimum assembly gap (necessarily so to enable assembly), and wherein the back pressure chamber has a maximum width greater than or equal to a width of the vane slot (see Tsuda Fig. 2, Whitaker Fig. 1).

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. US 2015/0132168 in view of Whitaker US 716,503 as applied to claims 1 and 6 above, respectively, and further in view of Tsuji et al. JP 61-034374.
Regarding claim 4, the combination of Tsuda and Whitaker is silent regarding:
wherein the elastic member is provided with a through hole or a through groove so that front and rear spaces of the elastic member communicate with each other.
Tsuji teaches:
wherein the elastic member 14 is provided with a through hole or a through groove so that front and rear spaces of the elastic member communicate with each other (see Figs. 4-6).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Tsuda and Whitaker with that of Tsuji to allow the back pressure fluid to flow through the elastic member and fill the entire back pressure chamber in order to push the vanes outward against the cylinder to prevent leakage between the plurality of compression chambers during operation.

Regarding claim 8, the combination of Tsuda and Whitaker teaches:
wherein the inner surface of the back pressure chamber has a curved shape (Tsuda Fig. 2)
The combination of Tsuda and Whitaker is silent regarding:
the vane has a rear corner chamfered to have a tapered shape.
Tsuji teaches:
the vane has a rear corner chamfered to have a tapered shape (see Fig. 4).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the vanes in the combination of Tsuda and Whitaker to have a tapered shape in the rear corners as taught by Tsuji for the advantages of ease of assembly when inserting the vanes into the vane slots as well as reduction of any surface wear and damage from contact with sharp corners during assembly or operation.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. US 2015/0132168 in view of Whitaker US 716,503 as applied to claim 1 above, and further in view of Shimaguchi et al. US 2009/0162234.
Regarding claim 5, the combination of Tsuda and Whitaker is silent regarding:
wherein an axial length of the elastic member is shorter than an axial length of the back pressure chamber so that front and rear spaces of the elastic member communicate with each other.
Shimaguchi teaches (see Figs. 9A, 9B)
wherein an axial length of the elastic member 19 is shorter than an axial length of the back pressure chamber so that front and rear spaces of the elastic member communicate with each other.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to model the arrangement of the elastic member in the combination of Tsuda and Whitaker after that in Shimaguchi to provide two smaller, evenly spaced leaf springs for pressing each vane for the advantage of uniform and balanced load distribution without the cost, material, and weight requirements of a single large leaf spring spanning the entire axial length of the vane.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. US 2015/0132168 in view of Thompson US 2,189,088.
Regarding claim 15, Tsuda discloses:
A vane rotary compressor, comprising: 
a cylinder 40; 
a main bearing 20 and a sub bearing 30 coupled to the cylinder 40 to form a compression space 42 together with the cylinder, wherein each of the main bearing 20 and the sub bearing 30 includes a divided back pressure pocket 21, 22, 31, 32 formed on a surface facing the cylinder, the divided back pressure pocket including a first pocket 21, 31 having a first inner pressure and a second pocket 22, 32 having a second inner pressure higher than the first inner pressure [0070-0071]; 
a rotation shaft 51 radially supported by the main bearing 20 and the sub bearing 30; 
a roller 50 rotatably supported within the cylinder 40 between the main bearing 20 and the sub bearing 30, the roller 50 being configured such that an outer circumferential surface 52 of one side of the roller 50 is positioned in close proximity with an inner circumferential surface 41 of the cylinder 40 at a contact point 48, the roller 50 including a plurality of vane slots 59 formed along a circumferential direction of the roller, with each of the vane slots 59 including one end opened toward the outer circumferential surface 52 of the roller, and a back pressure chamber (inner end) formed at the opposite end of the vane slot 59 and in fluid communication with the divided back pressure pocket 21, 22, 31, 32; and 
a plurality of vanes 58 slidably supported in the vane slots 59 of the roller 50, and protruding in a direction toward the inner circumferential surface 41 of the cylinder 40 with the plurality of vanes 58 dividing the compression space 42 into a plurality of compression chambers 43, 
wherein the compression space 42 is provided with an inlet port 23 and an outlet port 45 formed at both sides of the contact point 48, and 
a compression chamber 43 formed ahead of the vane 58 slidably supported in the vane slot 59 in a direction of rotation W of the roller is at its highest pressure prior to discharge of fluid from the compression chamber 43 through the outlet port 45.

Tsuda is silent regarding:
wherein each of the vane slots includes a stepped portion adjacent to the back pressure chamber, wherein the stepped portion forms a vane stop surface configured to restrict the vane from moving backwards into the back pressure chamber in contact with the rear surface of the vane.
Thompson teaches (see Fig. 2):
wherein each of the vane slots 66 includes a stepped portion 70 adjacent to the back pressure chamber, wherein the stepped portion forms a vane stop surface configured to restrict the vane 67, 68, 69 from moving backwards into the back pressure chamber in contact with the rear surface of the vane (“An offset 70 is formed in the bottom of each recess 66 to space the radial blade therefrom, in order to facilitate the building up of pressure against the bottom of the blades” p. 2, right column, l. 28-31).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the vane slots in Tsuda as taught by Thompson for the advantage of facilitating the building up of back pressure against the bottoms of the vanes. 

Regarding claim 16, the combination of Tsuda and Thompson teaches:
wherein a width of the back pressure chamber (adjacent the stepped portion 70) is less than a width of the vane slot 66 so that the stepped portion 70 defining a vane stop surface is formed between a front end of the back pressure chamber and a rear end of the vane slot (see Thompson Fig. 2).

Regarding claim 17, the combination of Tsuda and Thompson teaches:
wherein during rotation of the roller 50 each of the vanes 58 located at a position between the inlet port 23 and the outlet port 45 is configured such that a front gap between a front surface of the vane and an inner circumferential surface of the cylinder is smaller than a rear gap between a rear surface of the vane and an inner surface of the back pressure chamber facing the rear surface of the vane, and the front gap is larger than a lateral gap between a side of the inner surface of the back pressure chamber and a side surface of the vane (see annotated Tsuda Fig. 2 above in the rejection of claim 9; note the tapered end of the front surface of the vane, which defines a front gap that is smaller than the rear gap and larger than the lateral gaps).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10/1 of U.S. Patent No. 11,174,863. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10/1 of the reference patent anticipates the claims of the instant application, since one of ordinary skill would ‘at once envisage’ the back pressure pocket being formed on either the main, sub, or both bearings from “wherein at least one of the main bearing and the sub bearing includes a back pressure pocket” MPEP 2131.02 III, and the presence of the stepped portion forming “a vane stop surface configured to restrict the vane from moving backwards into the back pressure chamber” would restrict such movement during the entire operation including “when a compression chamber formed ahead of the vane slidably supported in the vane slot in a direction of rotation of the roller is at its highest pressure prior to discharge of fluid from the compression chamber through the outlet port.”

Allowable Subject Matter
Claims 11-14 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Tsuda et al. US 2015/0132168 discloses a discharge pressure back pressure pocket 32/22 of the plurality of back pressure pockets 21, 22, 31, 32 having a bearing protrusion portion on an inner circumferential side thereof forming a radial bearing surface for the shaft, while Lee et al. WO 2018/151428 discloses an intermediate pressure back pressure pocket 141 of the plurality of back pressure pockets 141, 142 having a bearing protrusion portion on an inner circumferential side thereof forming a radial bearing surface for the shaft. However, one of ordinary skill would not have been motivated to selectively combine the discharge pressure back pressure pocket of Tsuda with the intermediate pressure back pressure pocket of Lee, especially since the two references disclose different structures for supplying oil to their respective back pressure pocket configurations so there would not have been a reasonable expectation of success in such a mix and match combination.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. US 8,905,734 and Cho et al. US 2005/0053506 teach oil grooves formed on a radial bearing surface of the main/sub bearings. The remainder of the cited references disclose various configurations of vane rotary compressors with back pressure pockets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        09/20/2022